GARDEN, JUDGE:
These two State agencies have requested this Court to issue an advisory opinion pursuant to Code 14-2-18. The facts from which this claim arise are stated briefly as follows: during the last quarter of fiscal year 1975-76, the claimant sold gasoline, other automotive supplies and two used 1966 model Ford dump trucks to the respondent. The amount of $1673.19 represents the total sum due claimant from respondent for these various items at the close of the above-mentioned fiscal year.
Respondent in its answer admits the validity of the claim but further alleges that there were not sufficient funds remaining within respondent’s appropriations in fiscal year 1975-76 from which this claim could have been made. If this was a claim being heard under our regular procedure, rather than a request for an advisory opinion, we would not make an award on the basis of this Court’s decision in Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
The Clerk of this Court is requested to forward copies of this advisory opinion to the heads of the two agencies involved herein.